Order, Supreme Court, Bronx County (Howard Silver, J.), entered January 28, 1993, which granted defendants’ motions for summary judgment dismissing this personal injury action, unanimously affirmed, without costs.
The infant plaintiff was injured when a piece of glass pierced the garbage bag she was carrying that was filled with debris defendants had negligently left in her grandmother’s apartment. In view of the grandmother’s admission that after cleaning up the debris and asking plaintiff to carry the bag, she failed to inform plaintiff that the opaque garbage bag concealed dangerous materials, the court properly found the grandmother’s actions to have so attenuated defendants’ negligence from the ultimate injury as to make it unreasonable to attribute to defendants any responsibility for the injury (compare, Shutak v Handler, 190 AD2d 345). No reasonable jury could find that the grandmother’s failure to warn was a normal or foreseeable consequence of the conceded hazardous situation created by defendants (see, supra, at 347). Concur— Carro, J. P., Wallach, Asch, Nardelli and Williams, JJ.